DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 05/19/2021 which amended claims 3-9, 13-14 and 17 and cancelled claims 1-2 and 10-11. Claims 3-9 and 12-21 are currently pending in the application for patent.

Allowable Subject Matter
Claims 3-9 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 3, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the projection apparatus further comprises: a partially transmissive partially reflective element, disposed on a transmission path of the excitation beam passing through the penetration portion, wherein the partially transmissive partially reflective element allows a first part of the excitation beam passed through the penetration portion to pass through, the partially transmissive partially reflective element reflects a second part of the excitation beam passed through the penetration portion, and the dichroic portion is also disposed on a 
These limitations in combination with the other limitations of claim 3 renders the claim non-obvious over the prior art of record.
Regarding Claim 9, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a partially transmissive partially reflective element, disposed on a transmission path of the excitation beam passed through the penetration portion, wherein the partially transmissive partially reflective element allows a first part of the excitation beam passed through the penetration portion to pass through, the partially transmissive partially reflective element reflects a second part of the excitation beam passed through the penetration portion, and the dichroic portion is also disposed on a transmission path of the second part reflected by the partially transmissive partially reflective element.
These limitations in combination with the other limitations of claim 9 renders the claim non-obvious over the prior art of record.
Regarding Claim 17, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a partially transmissive partially reflective element, disposed on a transmission path of the excitation beam passing through the penetration portion, wherein the partially transmissive partially reflective element allows a first part of the excitation beam passed through the penetration portion to pass through, the partially transmissive partially reflective element reflects a second part of the excitation beam passed through the penetration portion, and the dichroic 
These limitations in combination with the other limitations of claim 17 renders the claim non-obvious over the prior art of record.

Tanaka (US 2015/0098065) discloses a projection apparatus (Figure 15; Projection Display Device 340), comprising: 
an illumination system (Figures 12 and 15; Light Source Device 240; Paragraph [0128]; wherein projection display device 340 includes light source device 240), comprising: 
an excitation light source (Figure 15; Light Source 20), adapted to provide an excitation beam (see Figure 15; Paragraph [0134]; wherein it is disclosed that phosphor region 32 emits fluorescence with light from light source 20); 
a light combination element (Figure 15; Dichroic Mirror 29), disposed on a transmission path of the excitation beam emitted from the excitation light source (see Figure 15); 
a reflection element (Figure 15; Folding Mirror 110) disposed on a transmission path of the excitation beam transmitted from the light combination element (see Figure 15 and Paragraph [0104]; wherein it is disclosed that blue light reflected by dichroic mirror 29 is folded by mirror 110); 
a light wavelength conversion module (Figure 15; Phosphor Substrate 36), disposed on a transmission path of the excitation beam transmitted from the reflection element (Figure 15; Folding Mirror 110), wherein the light wavelength conversion 
an actuator (Figure 15; Rotor 35), coupled to the light wavelength conversion module (Figure 15; Phosphor Substrate 36), adapted to shift the light wavelength conversion module (Figure 15; Phosphor Substrate 36) relative to the transmission path of the excitation beam transmitted from the reflection element (Figure 15; Folding Mirror 110), such that the at least one reflection area (Figure 3A; Reflection Region 42a) and the at least one light conversion area (Figure 3A; Green Phosphor Substance Layer 40 and Red Phosphor Substance Layer 41) move to the transmission path of the excitation beam transmitted from the reflection element in turns (see Figure 15 and Paragraph [0105]; wherein it is disclosed that phosphor substrate 36 is rotated via rotor 35 as the center); 
a light valve (Figure 15; DMD 136), disposed on a transmission path of an illumination beam output from the illumination system (see Figure 15), wherein the light valve (Figure 15; DMD 136) converts the illumination beam into an image beam (see Paragraph [0117]); and 
a projection lens (Figure 15; Projection Lens 137), disposed on a transmission path of the image beam (see Figure 15).
Tanaka does not expressly disclose that the light combination element comprises a dichroic portion and a penetration portion, the dichroic portion reflects the excitation beam and allows the conversion beam to pass through, the penetration portion allows the excitation beam and the conversion beam to pass through, the dichroic portion is disposed on the transmission path of the excitation beam emitted from the excitation 
 Zhang (US 2019/0331990) discloses an illumination system (Figure 1; Projector 10), comprising: 
an excitation light source (Figure 1; Light Source Module 12), adapted to provide an excitation beam (Figure 1; Illumination Beam B1); 
a light combination element (Figure 1; Dichroic Component 16 and Light Penetrating Component 20), disposed on a transmission path of the excitation beam (Figure 1; Illumination Beam B1) emitted from the excitation light source (Figure 1; Light Source Module 12), 

However, neither Tanaka nor Zhang, taken alone or in combination teaches, suggests or renders obvious the projection apparatus further comprising: a partially transmissive partially reflective element, disposed on a transmission path of the excitation beam passing through the penetration portion, wherein the partially transmissive partially reflective element allows a first part of the excitation beam passed through the penetration portion to pass through, the partially transmissive partially reflective element reflects a second part of the excitation beam passed through the penetration portion, and the dichroic portion is also disposed on a transmission path of the second part reflected by the partially transmissive partially reflective element.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882